       Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 1 of 22

                                                                       Service of Process
                                                                       Transmittal
                                                                       08/21/2020
                                                                       CT Log Number 538133259
TO:      Rose Barajas
         Uber Technologies, Inc.
         1455 Market St Fl 4
         San Francisco, CA 94103-1355

RE:      Process Served in Massachusetts

FOR:     UBER TECHNOLOGIES, INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  PEDRO FONTES, PLTF. vs. UBER TECHNOLOGIES, INC., DFT.
DOCUMENT(S) SERVED:               Summons, Motion, Cover Sheet, Amended Complaint
COURT/AGENCY:                     Suffolk County Superior Court, MA
                                  Case # 2084CV01435A
NATURE OF ACTION:                 Employee Litigation
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:         By Process Server on 08/21/2020 at 14:47
JURISDICTION SERVED :             Massachusetts
APPEARANCE OR ANSWER DUE:         Within 20 days
ATTORNEY(S) / SENDER(S):          Marshall F. Newman
                                  NEWMAN & NEWMAN. P.C.
                                  One McKinley Square, 3rd Floor
                                  Boston, MA 02109
                                  617-227-3361
ACTION ITEMS:                     CT has retained the current log, Retain Date: 08/21/2020, Expected Purge Date:
                                  08/26/2020

                                  Image SOP

                                  Email Notification, Rose Barajas rbarajas@uber.com

                                  Email Notification, Dylan Tonti tonti@uber.com

                                  Email Notification, Allison Garrett agarrett@uber.com

                                  Email Notification, Rose Barajas rbarajas@uber.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan Street
                                  Suite 900
                                  Dallas, TX 75201
For Questions:                    866-665-5799
                                  SouthTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / AS
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                          Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 2 of 22




                                             Commonwealth of Massachusetts
            SUFFOU. $S.                                                 TRIAL COURT OF THE COMMONWEALTH
                                                                        SUPERIOR COURT DEPARTMENT
                                                                        CIVIL DOCKET NO. 2Q8A tlV niAlS

                 Pedro Fonces                    PLAINTIFF(S),                                                                         • -r»->

            V.

                 Pber Technologies, lii<DEFENDANTfSI

                                                              SUMMONS

            THIS SUMMONS IS DIRECTED TO                 Technologies, Inc.                   .. (Defendant's name)

            You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
            Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
            filed in the Suffolk Superior             Court. YOU MUST ACT PROMPUY TO PROTECT YOUR RIGHTS.

1.          You must respond to this lawsuit in writing within 20 days. If you dor not respond, the court may decide
            the case against you and award the Plaintiff everything asked for in the complaint. You will also lose'the
            opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
            to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
            extension of time in writing from the Court.
2..         How to Respond. To respond to this lawsuit, .you must file a written response with the court and mail a
            copy to the Plaintiffs Attorney (or the Pialnjtiff, if unrepresented). You can do this by: -   .
      a.    Filing your signed original response'with the Qerk's Office for GvilBusiness,Suffolk_^It3ourt,           3 Pemberton Sq.
             BostODf 114 (address), by mail or in person, AND

      b.   Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following
           address: One McKinley Sq.. 3rd Floor, Boston, H4 02109
3.         What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer
           must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
           Some defenses, called affirmative defenses, must be stated in your Answer or you may iose your right to
           use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
           based on'the same facts or transaction described In the Complaint, then you must include those claims
           In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
           lawsuit. If you want to have your case heard by a jury, you must specifically request a Jury trial In your
           Answer or in a written demand for a jury trial that you must send to the other side and file with the
           court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
           "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
           to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. if
           you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
           described In the rules of the Court in which the complaint was filed, available at
           www.mass.gov.courts/case-iegal-res/rules of Court.
              Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 3 of 22




     Legal Assistance. You may. wish to get legal help from a lawyer. If you cannot get legal help, some basic
4.
     information for people who represent themselves Is available at www.mass.gov/court5/selfhejp.
     Required information on all filings: Th? "civil docket number" appearing at the top of this notice Is the
S.
     case number assigfted.to this case arid must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself'as the "Defendant."

     Witness Hon. Judith Fabricant, Chief.Justice on                                      ■ 2dZ0    .



     l^haei .^epIrDonovan
     Cferk-Magistrate

     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated an the
     summons before it is served on the Defendant.




                                           PROOF OF SERVICE OF PROCESS
            I hereby certify that on________________________ , 20___,' se^ed a copy of this suinmons,
     together with a copy of the complaint in this action, on the defendant named In this summons, in the ■
     following manner (See Mass. R. Ov. P. 4 (d)(l-S)}:




     Dated:                                      20                      Signature:




     N.B.     TO PROCESS SERVER:

              PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                               /




                                                                                                    ATRUECOPYATTES:



                                                            3,f                              Process Server & Disinterested Person
                Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 4 of 22
                                                                                                        Je>7l\0y/
      A




                               COMMONWEALTH OF MASSACHUSETTS
                                                                              m                         s
                                                                                                                                I




                                                                                                            I


          SUFFOLK, SS.                                    SUPERIOR COURT
                                                          CIVIL ACTION NO.    go -/V3^A
mra                                                                                                       , i
f€r       PEDRO FONTES
                                                          )
                Plaintiff,                                )                                lt:

/h=»      V.
                                                          )
                                                          )
                                                                                H
                                                                               F'5 i Is
                                                          )
          USER TECHNOLOGIES. INC.,                        )
                                                          )
                                                                               a - li                                       1




                Defendant                                 )
                                                         3                      m't
                                                                                —

                                                                                       o         -■rf


                               MOTION FOR SPECIAL PROCESS SERVER                                                I

                 Now comes the Plaintiff in the above>captioned matter and requests that this Court
          hereby appoint the firm of Dewsnap & Associates, LLC, who is familiar with the rules
          for Civil Process in the Commonwealth of Massachusetts, as Special Process Server in
                                                                                                                        I
          the within matter.

                                                          PEDRO FONTES,
                                                          By his attorneys.




                                                          Marshall F. Newman (BBO #370560)                          I

                                                          Rebecca H. Newman (BBO #682392)
                                                          Patrick J. Galasso (BBO #692391)
                                                          NEWMAN & NEWMAN, P.C.
                                                          One McKinley Square, 3"* Floor
                                                          Boston, MA 02109
                                                          Phone: (617) 227-3361
                                                          Email: MNewman@newmanlegaI.com
                                                                ' RNewman@newmanlegal .com
                                                                  .PGalasso@newmanlegal.com

          DATED:        July 6,2020                                                                             I


                                                                                                                I
                                                                                                                !

                                                                                                          •I
                        Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 5 of 22


                                                                         DOCKET NUMBER
                                                                                                                     Trial Court of Massachusetts
        CIVIL ACTION COVER SHEET                                                                                     The Superior Court                                 ■
                                                                        SUCV2020-

 PLAINnPF(S):         PEDRO FONTES                                                                                   COUNTY
                                                                                                                               Suffolk
 ADDRESS:              199 North Haivard Street, UnB N221

 Afltton, ManaehuseUe 02134                                                                DEPENDANT(S):       UberTechnotosleSilnc.



 ATTORNEY:            tMrshall Newman, Rebecca Newman. Patrtcfc Galosse

 ADDRESS:             Novnnon & Newman, PC                                                 ADDRESS:            CT Cerparailan S^tem

 One McKinley Square, 3rd Flaer                                                            15S Fodora! Street, StOe 700

 Boston, MA 02109                                                                          Boston, MA 02110

 BBO:                 M.Newinan: 370560 / RXewman: 6^92 / P.Oalasso: 692391

                                                   TYPE OF ACTION AND TRACK DESIGNATION (seo reverse side)
              CODE NO.                        TYPE OF ACTION (specify)              TRACK              HAS A JURY CLAIM BEEN MADE?
        B04                           Other Negligence - Personal If^ury             F                 [X] YES    □ NO
   *lf "Other" please describe:

              Is there a claim under G.L c. 93A?                                                      Is this a class action under Mass. R. Chr. P. 23?
              (gj YES           □ NO                                                                        □ YES             gl NO
                                                            STATEMENT OF DAMAGES PURSUANT TO G.L. e. 212, § 3A

The foltovrfng is a full, iieniized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims: Indicate sir^le damages only.
                                                                                       TORT CLAIMS
                                                                           (attach additional sheets as necessaiy)
A. Documented medical etqienses to date;
        1. Total hospital expenses...............................................                                                                         e246,338.60
                                                                                                                                                          ^44.115.35
        2. Total doctor expenses.................................................
        3. Total ehiropracBc expenses.........................................                                                                            S.     TT
        4. Total physical therapy expenses..................................                                                                              «79,466.72
        5. Total oOier expenses (describe below).........................                                                                                 $61,632.00
                                                                                                                                         Subtotal W:
Approximale Home Nursing expenses, plus mental health treatment
8. Documented lost wages and compensation to date.....................                                                                                    g40.302.60
C. Documented property damages to date......................................                                                                                      0
                                                                                                                                                          S.
                                                                                                                                                          g^Uf ./^.uu
D. Reasonably anticipated future medical and hospital expenses.....
E. Reasonably anticipated lost wages.............................................                                                                         $336,724.08
F. Other documented Items of damages (describe below)................                                                                                            V
                                                                                                                                                          S.


G. Briefly describe plaintiffs injury, including the nature and extent of injury:

                                                                                                                                          TOTAL (A-F);$ 1.016.323.g


                                                                                    CONTRACT CLAIMS
                                                              (attach additional sheets as necessary)
 r~1 This action includes a claim involving collection of a debt incurred piquant to a revolving credit agreement. Mass. R. Civ. P. 8.1 (a).
Provide a detailed description of clalm(s);                            ^y
                                                                                                                                              TOTAL: % i.oie,333.35


Signature of Attorney/ Unrepresented Plaintiff: X                                       m
RELATED ACTIONS: Please proiride the case number, case name, and county of any related actions pending in the Superior Court.
                                                                                                                                            Date: 7/6/2020




                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have compiled with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods^ disBateresolutioo.

Signature of Attorney of Record: X                                                                                                          Date: 7«/2020
          Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 6 of 22




                            COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS.                                             SUPERIOR COURT
                                                         CIVIL ACTION NO. 2084-CV-0I435A


PEDRO FONTES
                                                         )
           Plaintiffs

V.                                                       )       FIRST AMENDED COMPLAINT
                                          AUG 2 0 20ZO)
USER TECHNOLOGIES, INCsuPERIOR COURT-C^VIL
     Defendant.



                                                PARTIES

     1.      The Plaintiff, Pedro Fontes, is an individual residing in Suffolk County at 199 North

             Harvard Street, Unit N221, Ailston, MA 02134 (“Plaintiff*)-

     2.      The Defendant, Uber Technologies, Inc., is a duly organized, international corporation

             engaged in the business of providing rideshare services facilitated by a mobile

             application, and has a usual place of business at 1 SS Federal Street, Suite 700, Boston,

             Massachusetts 02110 C*Uber**).

                                      STATEMENT OF FACTS

     3.     As of July 2017, Plaintiff had been employed by Uber for more than one year, and his

            work as a rideshare driver for Uber was Plaintiffs primary source of income.

     4.     On or about July 6,2017, Plaintiff was employed by Uber.

     S.     At all relevant times on July S and 6,2017, Plaintiff was an employee providing

            rideshare services for Uber, displaying the Uber brand name on his work vehicle.
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 7 of 22




6.      At all relevant times during Plaintiffs employment with Uber, the following applied to

        the employment relationship:

           a. Plaintiff was unable to exercise signii^cant control over his activities as Uber

               solicited customers and directed the route that Plaintiff was to drive while

               providing service to Uber*s customers.

           b. Plaintiff was not engaged in a distinct occupation or business such as a

               salesperson.

           c. The type of work performed by Plaintiff for Uber proceeded under the direction

               of an employer and was not that of an unsupervised specialist.

           d. Plaintiff was not required to possess any special skill to perform Uber*s task.

               Plaintiff was only required to possess a valid passenger (Class D) driver’s

               license.

           e. Uber and not Plaintiff supplied the App which allowed for Uber’s customers to

               solicit rides. Uber directed the Plaintiff as to the route to drive Uber’s

               customers.

           f. Plaintiff worked for Uber for inoro than a year supporting an on-going working

               relationship.

          g. Uber’s principal business is ridesharing transportation, and Plaintiff was

               furthering that business by transporting its passengers.

          h. Uber operated a for-profit business as a ridesharing transportation company.

          i.   Uber forced terms of adhesion upon Plaintiff and unilaterally designated the

               Plaintiff as an independent contractor.




                                               2
      Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 8 of 22




            j.   Liber was not free to terminate the relationship with the PiaintiiT without

                 liability.

 7.     At all times relevant hereto, Plaintiff was an employee of Uber as defined by the

        Massachusetts Workers’ Compensation Act, M.G.L. c. 152 (“Workers’ Compensation

        Act”).

 8.     On July 6, 2017, and at all times relevant to this action, Uber was engaged in the

        business of providing rideshare transportation services. At all relevant times, Uber was

        a business entity which maintained the authority to terminate Plaintiff’s working

        employment relationship and took actions to direct the manner of Plaintiff’s work on

        Uber’s behalf.

 9.     However, Uber failed to provide private health insurance coverage to Plaintiff.

 10.    Uber also failed to provide workers’ compensation insurance for Plaintiff.

 11.    Asa result, Plaintiff did not have private health insurance coverage or workers'

        compensation coverage on or about July 6,2017.

-12.    On or about July 6,2017, Plaintiff was-engaged in providing rideshare services under-

        the Uber name in and around the Dorchester region of Boston, Massachusetts.

 13.    At all relevant times during the night of July S -6,2017, Plaintiff operated the

        rideshare vehicle within the course and scope of his employment in furtherance of

        Uber’s interests.

 14.    On or about July 6,2017, Plaintiff accepted a fare from an Uber rider and traveled to

        the rider’s pickup location in the area of lOS Cushing Avenue, Boston, Massachusetts,

        with the intention of providing rideshare services.




                                                3
  Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 9 of 22




 IS.   Uber did not provide Plaintiff with any warning as to any dangers in the area of 105

       Cushing Avenue, nor did it offer any system, procedure, or other safety measures to

       alert or otherwise protect the safety of its driver, Plaintiff, in a high-crime

       neighborhood.

16.    At approximately 12:22 AM on July 6,2017, while “on the clock,“ having accepted a

       fare from an Uber rider and waiting at the designated pickup location for the said rider

       to appear. Plaintiff was shot in the head multiple times by an unknown assailant.

17.    The gunshot wounds to his head caused Plaintiff significant, traumatic injuries. The

       bullets and bullet fragments penetrated Plaintiffs skull and multiple regions of his

       brain, nearly killing him, and inflicting severe neurological damage.

18.    Plaintiffs employment with Uber was the sole I'eason that Plaintiff was in the area of

       105 Cushing Avenue at the time he suffered multiple gunshot wounds to his head.

19.    Plaintiff was transported to the Boston Medical Center hospital, whei'e he received life­

       saving emergency medical treatment.

20.    Plaintiff was hospitalized at the Boston Medical Center from July 6,2017 until July 28,

       2017.

21.    Plaintiff then required additional in-patient treatment at a rehabilitation hospital until

       early September 2017.

22.    Plaintiff required physical and occupational therapy in order to regain a wide range of

       essential functions, including basic motor control, speech, the ability to eat without a

       feeding tube, and the ability to walk.




                                                4
 Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 10 of 22




23.    PlaintifTs injuries have required him to receive ongoing nursing care» medical follow­

      up appointments, physical therapy, and regular mental health treatment through the

      present day.

24.   Plaintiffs injuries include permanent nerve damage in his left leg and left arm,

      constant pain, permanent partial loss of vision in both eyes, impairment of cognitive

      function, physical disfigurement, and other debilities.

25.   At the time of the work-related accident, Plaintiff was seeking custody of his two

      minor children. As a result of his extensive injuries, Plaintiff has been unable to act as

      a caretaker for his minor children, to fully enjoy his relationship with his children or to

      obtain custody.

26.   Plaintiffs relationship with his two children has been irreparably damaged as a result

      of his injuries.

27.   As a result of his injuries and the treatment thereof, Plaintiff has incurred extensive and

      extraordinary medical expenses in the amount of many hundreds of thousands of

      dollars.

28.   As a further result of his injuries, Plaintiff has suffered emotional distress, a diminution

      in the quality of his life, and significant post-traumatic stress disorder, for which he

      i-equims ongoing mental health therapy.

29.   As a further result of his injuries. Plaintiff has become totally and permanently

      disabled, being incapacitated to the extent that he is physically and emotionally unable

      to perform work in any field of employment.

30.   Since becoming disabled by the gunshot wounds to his head, Plaintiff has been

      determined to be disabled by the Social Security Administration.



                                              5
 Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 11 of 22




31.   After Plaintiff suffered multiple gunshot wounds to his head, the police conducted an

      investigation in an attempt to identify and prosecute the shooter(s) and any others

      involved in the shooting.

32.   Uber failed to cooperate with said law enforcement investigation, or to provide

      information in response to law enforcement’s subpoena seeking data regarding the

      rider Plaintiff had been attempting to pick up.

33.   Due at least in part to Uber’s failure to cooperate with law enforcement, Plaintiffs

      shooter was never identified or charged. As a result, Plaintiff was denied justice and

      the opportunity for partial financial recovery by way of restitution in a criminal

      proceeding.

34.   In fact, Uber has offered no support or assistance whatsoever to Plaintiff in response to

      the injuries that Plaintiff suffered in the course and scope of his employment with

      Uber.

35.   Uber exerted control over Plaintiffs work through various techniques, including

      offering time-sensitive financial-inducements to incentivize the time, place, and manner

      in which Plaintiff operated the rideshare vehicle. Such time-sensitive incentives

      directly induced Plaintiff to accept an Uber fare in the area of 105 Cushing Ave. on

      July 6,2017.

36.   Plaintiff was not afforded the opportunity to negotiate the terms and conditions of the

      contract setting the tenns of his employment with Uber, and was not permitted to

      accept Uber fares unless he accepted all non-negotiated terms and conditions, including

      any changes periodically made to them.




                                             6
 Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 12 of 22




37.    Plaintiff performed his rideshare work under Uber’s name, and the income from fares

      was shared between Uber and Plaintiff at a rate Uber unilaterally determined. Plaintiff

      did not, and could not, transport Uber riders through the operation of an independent

      business under Plaintiffs own name.

38.   Had Plaintiff been insured by his employer in accordance with the Workers*

      Compensation Act, he would have been entitled to receive extensive benefits, including

      payment of medical expenses, rehabilitation, injured employee compensation, and

      permanent impainnent benefits.

39.   However, as a result of its misclassification of Plaintiff, Uber failed to provide for the

      payment to Plaintiff of the compensation provided for by the Workers* Compensation

      Act in any manner or form.

40.   Consequently, Plaintiff did not receive any of the considerable benefits to which he

      would otherwise have been entitled under the Workers* Compensation Act, including:

          a. Payment of his reasonable and necessaiy medical expenses pursuant to M.G.L.

             c. lS2,§13and §30;

          b. Payment of weekly compensation benefits for his total work-related disability,

             which has become permanent, pursuant to M.G.L. c. 152, §34 and 34A or, in

             the alternative, for partial disability pursuant to §35, and

         c. Payment for losses due to permanent bodily injury, disfigurement, and brain

             damage pursuant to M.G.L. c. 152, §36 and §36A.

41.   At all times I'elevant hereto. Plaintiff was an employee of Uber as defined by the

      Massachusetts Wage Act, M.G.L. c. 149, §148 etseq. (“Wage Act**), beingaperson

      performing services for Uber who was (a) not free from control and direction in



                                              7
  Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 13 of 22




      connection with the performance of the service, (b) performed within Uber*s usual

      course of business, namely, the provision of rideshare transportation services, and (c) at

      which time Plaintiff was not customarily engaged in any independently established

      trade, occupation, profession or business of the same nature as the service perfomied

      forUber. See M.G.L. c. 149,§148B.

42.   Throughout the term of Plaintiff s employment, Uber wrongfully and unilaterally

      classified Plaintiff as an independent contractor rather than as an employee.

43.   Uber employs more than eleven (11) individual full-time employees in the

      Commonwealth of Massachusetts.

44.   Uber failed to provide earned paid sick leave to Plaintiff, as required of all employers

      of more than eleven (11) full-time workers by M.G.L. c. 149, §148C.

45.   Asa result of Uber’s failure to provide earned paid sick leave, Plaintiff was not

      afforded any paid sick leave whatsoever, and therefore did not receive any sick pay

      during the many weeks in which he was hospitalized.

46.   Pursuant to M.G.L. c. 149, §150, Plaintiff sought and obtained authorization from the

      Massachusetts Attorney General to pursue a private right of action for Wage Act

      violations in this matter.

47.   Throughout the term of Plaintiff’s employment, Plaintiff was regularly employed by

      Uber for more than forty (40) hours per work week.

48.   At no time during the term of Plaintiff’s employment did Uber provide compensation

      to Plaintiff at a rate of one- and one-half times his regular rate for all hours in excess of

      forty (40) hours per work week, as required of all employers by M.G.L. c. 151, §1 A.




                                               8
 Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 14 of 22




         COUNT I - PERSONAL INJURY SUSTAINED IN THE COURSE OF
                      EMPLOYMENT. M.G.L. c. 152.866
49.   Plaintiff repeats the allegations of paragraphs one through forty-eight and by reference

      makes them a part of this Count One.

50.   On or about July 6, 2017, pursuant to M.G.L. c. 152, §1, Plaintiff was an employee of

      Uber, being a person in the service of Uber whose employment was in the usual course

      of the trade, business, profession or occupation of Uber.

51.   On or about July 6,2017, pursuant to M.G.L. c. 152, § 1, Uber was an employer of

      Plaintiff.

52.   In violation of M.G.L. c. 152, §25A, Uber failed to provide for the payment to Plaintiff

      of workers' compensation benefits, either by insurance with an insurer, by

      membership in a workers* compensation self-insurance group, or by obtaining a license

      as a self-insurer from the Department of Industrial Accidents.

53.   During the course and scope of his employment with Uber, Plaintiff sustained

      significant personal injuries within the Commonwealth of Massachusetts.

54.   Pursuant to M.G.L. c. 152, §66, Uber is strictly liable to Plaintiff for all damages

      incurred due to said injuries.

55.   As a direct and proximate result of the personal injuries sustained in the course of his

      employment, Plaintiff suffered serious physical pain, emotional distress, mental

      distress, diminution in his quality of life, loss of wages, loss of earning capacity,

      permanent disability, and was forced to incur reasonable and necessary medical

      expenses, including, but not limited to hospital bills, doctors’ bills, rehabilitation bills.

      physical and occupational therapy bills, and mental health therapy bills.




                                               9
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 15 of 22




         WHEREFORE, Plaintiff, Pedro Pontes, prays that this Court determine the amount of

damages sustained by him as a proximate result of the personal injuries sustained in Defendant’s

employ, and that it enter Judgment against Uber in accordance with that determination, together

with interest and costs, as well as any other relief that this Court deems necessary and proper.

     COUNT II: FAILURE TO COMPENSATE REASONABLE AND NECESSARY
             HEALTH CARE EXPENSES. M.G.L. c. 152. SS13 AND 30
   56.    Plaintiff repeats the allegations of paragraphs one through fifty-five and by reference

          makes them a part of this Count Two.

   57.    On or about July 6,2017, pursuant to M.G.L. c. 152, §1, Plaintiff was an employee of

          Uber being a person in the service of Uber whose employment was in the usual course

          of the trade, business, profession or occupation of Uber.

   58.    On or about July 6, 2017, pursuant to M.G.L. c. 152, §1, Uber was an employer of

          Plaintiff.

   59.    On or about July 6, 2017, Plaintiff was injured in the course of his employment when

          he was shot multiple times in the head. As a result of his work-related accident,

          Plaintiff incurred reasonable and necessary medical expenses.

   60.    Pursuant to M.G.L. c. 152, §§13 and 30, Uber was required to provide insurance to

          compensate Plaintiff for reasonable and necessaiy medical expenses he incurred as a

          result of his work-related accident.

   61.    Uber, and any insurer acting on Uber’s behalf, failed to compensate or reimburse

          Plaintiff for any of the reasonable and necessary medical expenses that Plaintiff

          incurred.




                                                 10
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 16 of 22




    62.     As a direct and proximate result of Uber’s failure to compensate or reimburse Plaintiff

            for his reasonable and necessary medical expenses, Plaintiff sustained significant

            monetary damages.

          WHEREFORE, Plaintiff, Pedro Pontes, prays that this Court determine the amount of

damages sustained by him as a proximate result of Uber*s failure to provide compensation for

Plaintiffs reasonable and necessary health care expenses, and that it enter judgment against Uber

in accordance with that determination, together with interest and costs, as well as any other

relief that this Court deems necessary and proper.

 COUNT HI: FAILURE TO PROVIDE DISABILITY COMPENSATION. M.G.L. c. 152.
                S834 - 34A. OR IN THE ALTERNAT1^^. 835
   63.     Plaintiff repeats the allegations of paragraphs one through sixty-two and by reference

           makes them a part of this Count Three.

   64.     On or about July 6, 2017, pursuant to M.G.L. c. 152, §1, Plaintiff was an employee of

           Uber, being a person in the service of Uber whose employment was in the usual course

          . of the trade, business, profession or occupation of Uber.

   65.     On or about July 6,2017, pursuant to M.G.L. c. 152, §1, Uber was an employer of

           Plaintiff.

   66.     On or about July 6,2017, Plaintiff was injured in the course and scope of his

           employment when he was shot multiple times in the head. As a result of his injury.

           Plaintiff became totally and permanently disabled.

   67.     Pursuant to M.G.L. c. 152, §34, Uber was required to provide weekly compensation

           benefits to Plaintiff while he was totally incapacitated from his work-related accident.

   68.     Pursuant to M.G.L. c. 152, §34A, Uber is required to provide ongoing weekly

           compensation to Plaintiff due to his total and permanent disability.
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 17 of 22




    69.     In the alternative, pursuant to M.G.L. c. 152, §33, if the Court finds that Plaintiff is

            only partially incapacitated from his work-related accident, Uber is required to provide

            weekly compensation benefits to Plaintiff for his work-related accident.

    70.     Uber, and any insurer acting on Uber’s behalf, failed to provide any weekly

            compensation to Plaintiff for his incapacitation as a result of his work-related accident.

    71.     Asa direct and proximate result of Uber*s failure to provide compensation to Plaintiff

            for his total disability, which has become permanent, or in the alternative, for his

            partial disability, Plaintiff sustained significant monetary damages.

          WHEREFORE, Plaintiff, Pedro Pontes, prays that this Court determine the amount of

damages sustained by him as a proximate result of Uber’s failure to provide compensation for

Plaintiffs incapacitation, and that it enter judgment against Uber in accordance with that

determination, together with interest and costs, as well as any other relief that this Court deems

necessary and proper.

    COUNT IV: FAILURE TO COMPENSATE PHYSICAL INJURIES. SCARRING.
      DISFIGUREMENT, AND BRAIN DAMAGE. M.G.L. c. 152,6S36 and 36A
   72.     Plaintiff repeats the allegations of paragraphs one tlirough seventy-one and by

           reference makes them a part of this Count Four.

   73.     On or about July 6,2017, pursuant to M.G.L. c. 152, §1, Plaintiff was an employee of

           Uber, being a person in the service of Uber vyhose employment was in the usual couise

           of the trade, business, profession or occupation of Uber.

   74.     On or about July 6,2017, pursuant to M.G.L. c. 152, §1, Uber was an employer of

           Plaintiff.

   75.     On or about July 6,2017, Plaintiff was injured in the course of his employment when

           he was shot multiple times in the head. As a result of his injury, Plaintiff sustained

                                                    12
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 18 of 22




            significant loss of bodily functions including vision and use of multiple limbs as well

            as bodily disfigurement. Plaintiff also sustained brain damage as a result of his work-

            related accident.

    76.     Pursuant to M.G.L. c. 152, §§36 and 36A, Uber was required to provide insurance to

            compensate Plaintiff for specific injuries, including bodily disfigurement and loss of

            bodily functions.

    77.     Uber, and any insurer acting on Uber*s behalf, failed to compensate Plaintiff for any of

            the specific injuries Plaintiff incurred in the course and scope of his employment with

           •Uber.

    78.     As a direct and proximate result of Uber*s failure to compensate Plaintiff for the

            specific injuries he sustained, including disfigurement and loss of bodily functions,

            Plaintiff incurred significant monetary damages.

          WHEREFORE, Plaintiff, Pedro Pontes, prays that this Court determine the amount of

damages sustained by him as a proximate rosult of Uber*s failure to provide compensation for

Plaintiffs specific injuries, including disfigurement and loss of bodily functions, and that it enter

judgment against Uber in accordance with that determination, together with interest and costs, as

well as any other relief that this Court deems necessary and proper.

                                     COUNTV. NEGLIGENCE
   79.     Plaintiff repeats the allegations of paragraphs one through seventy-eight and by

           reference makes them a part of this Count Five.

   80.     Uber had a duty to exercise reasonable care in the implementation of its rideshare

           services to protect the safety of its drivers, including Plaintiff.




                                                    13
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 19 of 22




    81.     By failing to provide Plaintiff with any warning as to the high-crime nature of the

            neighborhood in which he was performing rideshare services, or to otherwise

            implement any safety precautions for Plaintiffs welfare, Uber failed to exercise

            reasonable care in the implementation of its rideshare services to protect the safety of

            its drivers, including Plaintiff.

    82.     As a direct and proximate result of Uber*s failure to exercise reasonable care, Plaintiff

            sustained significant personal injuries and monetary damages, and endured significant

            pain and suffering.

          WHEREFORE, Plaintiff, Pedro Fontes, prays that this Court determine the amount of

damages sustained by him as a proximate result of Uber*s negligence, and that it enter judgment

against Uber in accordance with that deteimination, together with interest and costs, as well as

any other relief that this Court deems necessary and proper.

                        COUNT VI - VIOLATION OF THE WAGE ACT.
                                   M.G.L. c. 149 S6148B and 148C
  * 83.    Plaintiff repeats the allegations of paragraphs one through eighty-two and by reference

           makes them a part of this Count Six.

   84.     Uber is an employer of more than 11 full-time employees.

   85.     At all times relevant hereto, Plaintiff was an employee of Uber.

   86.     Uber misclassified Plaintiff as an independent contractor in violation of M.G.L. c. 149,

           §148B.

   87.     As a result of its misclassification, Uber failed to afford Plaintiff the earned sick leave

           to which he was entitled pursuant to M.G.L. c. 149, §148C.

   88.     Uber’s misclassification and resulting violations were knowing and willful.


                                                    14
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 20 of 22




    89.     As a result of Uber’s violations of the Wage Act, Plaintiff sustained monetary

            damages.

          WHEREFORE, Plaintiff, Pedro Fontes, prays that this Court determine the amount of

damages sustained by him as a result of Uber’s knowing and willful violations of the Wage Act,

M.G.L. c. 149, §§148B and 148C, and pursuant to M.G.L. c. 149, §150, that it enter judgment

against the Defendant in an amount equal to three times that determination, together with

interest, costs, and attorney’s fees, as well as any other relief that this Court deems necessary and

proper.

                     COUNT VII: FAILURE TO PAY OVERTIME WAGES
                           IN VOLATION OF M.G.L. c. 151. 81 etsea.
   90.     Plaintiff repeats the allegations of paragraphs one through eighty-nine and by reference

           makes them a part of this Count Seven.

   91.     At all relevant times hereto. Plaintiff was an employee of Uber.

   92.     Plaintiff regularly worked more than forty hours in a single work week in Uber's

           employ.

   93.     Uber failed to compensate Plaintiff at one- and one-half times his regular rate of pay

           for Plaintiffs overtime hours worked in excess of forty hours per work week, in

           violation of M.G.L. c. 151, § I A.

   94.     As a result of Uber’s failui’e to pay overtime wages, Plaintiff sustained monetary

           damages.

         WHEREFORE, Plaintiff, Pedro Fontes, prays that this Court determine the amount of

   damages sustained by him as a result of Uber’s knowing and willful violations of M.G.L. c.

   151, §1 e/ seq.y and pursuant to M.G.L. c. 151, §1B, that it enter judgment against the


                                                  15
  Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 21 of 22




 Defendant in an amount equal to three times that determination, together with interest, costs,

and attorney's fees, as well as any other relief that this Court deems necessaiy and proper.

COUNT VIII: UNFAIR AND DECEPTIVE ACTS IN VIOLATION OF M.G.L. c. 93A

95.   Plaintiff repeats the allegations of paragraphs one through ninety-four and by reference

      makes them a part of this Count Eight.

96.   At all times relevant hereto, Plaintiff was a consumer engaged in commerce in

      Massachusetts.

97.   At all times relevant hereto, Uber was a business engaged in commerce in

      Massachusetts.

98.   Uber failed and refused to cooperate with a lawful investigation of law enforcement in

      the interest of protecting its business practices.

99.   This refusal to cooperate with law enforcement was an unfair and deceptive practice in

      furtherance of Uber's business interests.

100. Uber's unfair and deceptive acts were knowing and willful.

101. On December 4,2018, pursuant to M.G.L. c. 93A, §§ 2 and 9, Plaintiff served a written

      demand letter upon Uber regarding its refusal to cooperate with law enforcement’s

      investigation.

102. Uber failed to make a reasonable settlement offer in response to the Plaintiffs demand

      letter within thirty (30) days.

103. Plaintiff sustained significant monetary harm, emotional distress, and the miscarriage

      ofjustice as a proximate result of Uber’s unfair and deceptive acts.




                                              16
     Case 1:20-cv-11674-FDS Document 1-3 Filed 09/09/20 Page 22 of 22




    104. Pursuant to M.G.L. c. 93A, §§2 and 9, because the Defendant engaged in such acts and

          practices knowingly and willfully, the Plaintiffs are entitled to an award of treble

          damages, plus reimbursement of their attorney’s fees and costs.

        WHEREFORE, Plaintiff, Pedro Pontes, prays that this Court determine the amount of

damages sustained by him as a result of Uber’s knowing and willful violations of M.G.L. c. 93A,

§§2 and 9, and that it enter judgment against the Defendant in an amount equal to three times

that determination, together with interest, costs and attorney’s fees, all as provided by M.G.L. c.

93 A, as well as any qther relief that this Court deems necessary and proper.

 PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES PROPERLY SO TRIED



                                                      PEDRO PONTES,
                                                      By his attorneys.




                                                      Mai-shall P. Newman (BBO #370560)
                                                      Rebecca H. Newman (BBO #682392)
                                                      Patrick J. Galasso (BBO #692391)
                                                      NEWMAN & NEWMAN. P.C.
                                                      One McKinley Square, 3"* Ploor
                                                      Boston, MA 02109
                                                      Phone: (617) 227-3361
                                                      Email: MNewman@newmanlegal.com
                                                              RNewman@newmanlegal.coin
                                                              PGalasso@newmanlegal.com
Dated: August3/^. 2020




                                                 17
